DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Such claim limitations are:
Magnetic field measurement means in claim 1 and all claims depending therefrom.
Measurement bias magnetic field generation means in claim 1 and all claims depending therefrom.
Pre-polarizing magnetic field generation means in claims 2-3 and 5
Excitation magnetic field generation means in claim 3-4
Gradient magnetic field generation means in claim 6
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the published specification shows that the following appears to be the corresponding structure describe in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Magnetic field measurement means – described as including a flux transformer, SQUID sensor, and Dewar in paragraphs 66-67 of the published specification.
Measurement bias magnetic field generation means – described as including a double Helmholtz coil in paragraph 104 of the published specification.
Pre-polarizing magnetic field generation means – described as including a conventional resistive coil, superconducting coil, or solenoid coil in paragraph 61.
Excitation magnetic field generation means – described as including a Helmholtz coil in paragraph 105.
Gradient magnetic field generation means described as including a triaxial gradient magnetic field coil in paragraph 104 of the published specification.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
1 is objected to because of the following informalities:
In claim the phrase “supply a current to a measurement target in such a manner the current flows to the measurement target” appears to be grammatically incorrect and the word “that” should be inserted between the words “manner” and “the”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of changing the magnitude of the pre-polarizing field, does not reasonably provide enablement for all adiabatic processes of reducing the magnitude of a pre-polarizing field.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Regarding claims 5 and 10, the claims recite the limitation “reducing a magnitude of the pre-polarizing magnetic field through an adiabatic process”, includes all adiabatic processes.  The original Specification, as presented, fails to describe the invention in such terms that one skilled in the art can make and use the claimed invention without undue experimentation and therefore fails the enablement requirement set forth under 35 U.S.C. 112(a).  See MPEP 2164, citing In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).
The following factors are to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”:
(A) the breadth of the claims;
(B)  the nature of the invention;
(C)  the state of the prior art;
(D)  the level of one of ordinary skill;
(E)  the level of predictability in the art;
(F)  the amount of direction provided by the inventor;
(G)  the existence of working examples; and
(H)  the quantity of experimentation needed to make or use the invention based on the content of the disclosure (see MPEP 2164.01(a)).
Here, for example:
(A)  Breadth of the claims – the claim recites an adiabatic process which includes all adiabatic processes, which is a process in which heat does not enter or leave the system.

(C)  State of the prior art – Presently, there are many circuits that attempt to reduce heat loss but none that produce no heat loss. If the Applicant is referring to techniques with reduced heat loss then many techniques exist.
(D)  Level of ordinary skill – To date, one of ordinary skill in the art would recognize that one could not make or use a device with zero heat loss.
(F)  Amount of direction provided by the inventor – The original Specification, as presented, provides no direction as to how one of ordinary skill in the art could make and use a device with zero heat loss.
(G)  Existence of working examples – The Applicant does not provide any working examples in the original Specification.
In light of the above, it is asserted that the original Specification, as presented, fails to describe the invention in such terms that one skilled in the art can make and use the claimed invention without undue experimentation.  Accordingly, claims 5 and 10 are rejected under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 1, claim 1 recites the limitation “wherein: a vibration frequency of the AC power supply matches the proton magnetic resonance frequency of the measurement target”. It is unclear what structural requirement this limitation in the claims is attempting to require. Is this limitation requiring that the vibration frequency of the AC power supply be configured to adjust its frequency to match the proton magnetic resonance frequency of the measurement target? Is this requiring that the system only be used in the event that the vibration frequency of the AC power supply matches the proton magnetic resonance frequency of the measurement target? Is this a method step requiring adjusting the vibration frequency of the AC power supply to match the proton magnetic resonance frequency of the measurement target? Does this matching happen inherently because the magnetic field is supplied by the AC power supply? Or is the supplied magnet field matching some magnetic resonance frequency due to a natural current such as nerve firings? Does this mean something else? Clarification is required. For examination purposes, a reference disclosing applying AC current to the patient which is in some manner adjusted to the frequency of the target will be interpreted as disclosing these limitations in the claim.

Regarding claim 1, claim 1 recites the limitation “the magnetic field measurement means measures a nuclear magnetic resonance signal generated from 

Regarding claim 2, claim 2 recites the limitation “wherein: a direction of the pre-polarizing magnetic field matches a direction of the measurement bias magnetic field” in lines 5-7. It is unclear what structural requirement this limitation in the claims is attempting to require. Is this limitation requiring that the pre-polarizing magnetic field generation means be configured to produce a field oriented in the recited manner? Or that it be configured to change the direction of the field produced? Something else? Clarification is required. For examination purposes, a reference disclosing a device physically capable for performing the recited limitation will be interpreted as meeting this limitation in the claim.

Regarding claim 3, claim 3 recites the limitation “wherein: a direction of the pre-polarizing magnetic field is perpendicular to a direction of the measurement bias magnetic field, and the excitation magnetic field rotates a magnetization aligned in a direction of the pre-polarizing magnetic field in the direction of the measurement bias 

Regarding claim 3, claim 3 recites the limitation “a direction of the magnetization” in lines 10-11. There is unclear antecedent basis for this limitation in the claims. It is unclear how this “direction of the magnetization” relates to “a magnetization direction” set forth in lines 5-6. Is this referring to the same thing? Did the Applicant intend to refer to the direction of the pre-polarizing field similar to claim 9? Something else? Clarification is required. For examination purposes, this limitation will be interpreted as referring to a direction of the pre-polarizing field.

Regarding claim 4, claim 4 recites the limitation “the excitation magnetic field generation means generates” in lines 3-4. It is unclear what structural requirements these limitations in the claims are requiring. Is this limitation requiring that the excitation magnetic field generation means be configured to perform the recited function? Something else? Clarification is required. For examination purposes, this limitation will be interpreted as requiring that the excitation magnetic field generation means be configured to perform the recited function.

Regarding claim 5, claim 5 recites the limitation “wherein: a direction of the pre-polarizing magnetic field is perpendicular to a direction of the measurement bias magnetic field, and a magnetization direction of the measurement target is aligned in the direction of the measurement bias magnetic field by reducing a magnitude of the pre-polarizing magnetic field through an adiabatic process while the measurement bias magnetic field is applied” in lines 5-10. It is unclear what structural requirements these limitations in the claims are requiring. Is this requiring that the pre-polarizing magnetic field be applied perpendicular to a direction of the measurement bias magnetic field and requiring the method step of rotating the magnetization direct of measurement target field into the direction of the bias magnetic field? Is this requiring that the pre-polarizing field be configured to perform the recites steps of changing magnitude and rotation? Is this simply a recitation of intended purpose in the event that the pre-polarizing magnetic field is perpendicular to a direction of the measurement bias magnetic field?  Is this a recitation of intended use? Something else? Clarification is required. For examination 

Regarding claim 7, claim 7 recites the limitation “wherein: a vibration frequency of the AC power supply matches the proton magnetic resonance frequency of the measurement target” in lines 13-16. It is unclear what this limitation in the claims is attempting to require. How does this limitation differ from the limitation reciting “applying a modulated magnetic field by providing an alternating current of a vibration frequency corresponding to a proton magnetic resonance frequency of the measurement bias magnetic field to the measurement target?” set forth in lines 5-7? Is this limitation requiring that the vibration frequency of the AC power supply and the measurement bias magnetic field both be adjusted to match the proton magnetic resonance frequency of the measurement target due to a magnetic resonance frequency caused by a natural current such as nerve firings? If so which one? Does this mean something else? Clarification is required. For examination purposes, a reference disclosing applying AC current to the patient which is in some manner adjusted to the frequency of the target will be interpreted as disclosing these limitations in the claim.

Regarding claim 7, claim 7 recites the limitation “a vibration frequency of the alternating current corresponds” in line 14. There is unclear antecedent basis for this limitation in the claims. How does this vibration frequency relate to the vibration frequency set forth in lines 5-6? Is this the same frequency? A different one? Was it changed by the gradient magnetic field applied? The claim lists several frequencies 

Regarding claim 9, claim 9 recites the limitation “wherein: a direction of the pre-polarizing magnetic field is perpendicular to a direction of the measurement bias magnetic field, and the excitation magnetic field rotates a magnetization aligned in a direction of the pre-polarizing magnetic field in the direction of the measurement bias magnetic field” in lines  5-8. It is unclear what method steps these limitations in the claims are requiring. Is this requiring that the pre-polarizing magnetic field be applied perpendicular to a direction of the measurement bias magnetic field and requiring the method step of rotating the pre-polarizing magnetic field with the excitation magnetic field? Is this requiring that the excitation magnetic field be configured to perform the recites steps? Is this simply a recitation of intended purpose in the event that the pre-polarizing magnetic field is perpendicular to a direction of the measurement bias magnetic field? Is rotating a magnetization of aligned in a direction of the pre-polarizing magnetic field the same as rotating the pre-polarizing magnetic field direction? If not, how is it different? Something else? Is this a recitation of intended use? Clarification is required. For examination purposes, a reference disclosing rotating a direction of the 

Regarding claim 10, claim 10 recites the limitation “wherein: a direction of the pre-polarizing magnetic field is perpendicular to a direction of the measurement bias magnetic field, and a magnetization direction of the measurement target is aligned in the direction of the measurement bias magnetic field by reducing a magnitude of the pre-polarizing magnetic field through an adiabatic process while the measurement bias magnetic field is applied” in lines 2-6. It is unclear what method steps these limitations in the claims are requiring. Is this requiring that the pre-polarizing magnetic field be applied perpendicular to a direction of the measurement bias magnetic field and requiring the method step of rotating the magnetization direct of measurement target field into the direction of the bias magnetic field? Is this requiring that the pre-polarizing field be configured to perform the recites steps of changing magnitude and rotation? Is this simply a recitation of intended purpose in the event that the pre-polarizing magnetic field is perpendicular to a direction of the measurement bias magnetic field?  Is this a recitation of intended use? Something else? Clarification is required. For examination purposes, a reference disclosing rotating a magnetization direction of measurement target magnetic field will be interpreted as meeting these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20140343397, hereafter Kim) in view of Grunewald et al. (US20160216395, hereafter Grunewald).
Regarding claim 1, Kim discloses an ultra-low field nuclear magnetic resonance device (Kim, Para 3; “The present invention described herein generally relates to ultra-low-field nuclear magnetic resonance”) comprising:
magnetic field measurement means disposed adjacent to the measurement target (Kim, Para 77; “An ultra-low-field nuclear magnetic resonance measuring device includes [ …] magnetic field measuring means 160 disposed adjacent to a measurement target 170”); and
measurement bias magnetic field generation means configured to apply a measurement bias magnetic field corresponding to a proton magnetic resonance frequency of the measurement target (Kim, Para 77; “measurement bias magnetic field generating means 140 for applying a first measurement bias magnetic field Bm1 corresponding to a proton magnetic resonance frequency matching an oscillation frequency of a coherent biomagnetic field B1 generated in association with electrophysiological activity of human organs”),
wherein the magnetic field measurement means measures a nuclear magnetic resonance signal generated from the measurement target (Kim, Para 77; “The magnetic field measuring means 160 measures a magnetic resonance signal generated from the measurement target 170”).
Kim does not disclose an AC power supply configured to supply a current to a measurement target in such a manner the current flows to the measurement target; wherein a vibration frequency of the AC power supply matches the proton magnetic resonance frequency of the measurement target.
In an analogous NMR imaging device field of endeavor Grunewald discloses
an AC power supply configured to supply a current to a measurement target in such a manner the current flows to the measurement target (Grunewald, Para 52; “transmitting one or more pulses of alternating current through NMR sensor(s) 250. The alternating current may be tuned to the Larmor frequency of hydrogen nuclei, for example, and may generate a magnetic field in a subsurface fluid 281 alternating at the Larmor frequency. The alternating magnetic field radiates into the subsurface fluid 281 and modifies the nuclear magnetization state of hydrogen atoms present in subsurface fluid 281. The transmitted alternating magnetic field perturbs the magnetization from equilibrium alignment in a static magnetic field, so that some component of the nuclear magnetization rotates into the transverse "xy" plane”);
(Grunewald, Para 52; “transmitting one or more pulses of alternating current through NMR sensor(s) 250. The alternating current […] tuned to the Larmor frequency of hydrogen nuclei, for example, and may generate a magnetic field in a subsurface fluid 281 alternating at the Larmor frequency.”).
Grunewald is interpreted as disclosing these limitations as best understood by the Examiner in view of the clarity deficiencies outlined above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include an AC power supply configured to supply a current to a measurement target in such a manner the current flows to the measurement target; wherein a vibration frequency of the AC power supply matches the proton magnetic resonance frequency of the measurement target in order to get more accurate results due to improved NMR relaxation time estimates as taught by Grunewald (Grunewald, Para 7).

Regarding claim 2, Kim as modified by Grunewald above discloses all of the limitations of claim 1 as discussed above.
Kim as modified by Grunewald above further discloses pre-polarizing magnetic field generation means configured to apply a pre-polarizing magnetic field to pre-polarize the measurement target (Kim, Para 85; “a strong pre-polarization magnetic field Bp may be generated using pre-polarizing means 150 during a predetermined interval T_p before measurement starts. The pre-polarization magnetic field Bp may pre-polarize a measurement target 170”),
wherein a direction of the pre-polarizing magnetic field matches a direction of the measurement bias magnetic field (Kim, Para 85; “Preferably, a direction of the pre-polarization magnetic field Bp may be identical to that of the measurement bias magnetic field Bm”).

Regarding claim 6, Kim as modified by Grunewald above discloses all of the limitations of claim 1 as discussed above.
Kim as modified by Grunewald above further discloses 
a gradient magnetic field generation means configured to provide a gradient magnetic field to the measurement target. (Kim, Para 25; “the ultra-low-field nuclear magnetic resonance measuring device may further include gradient magnetic field generating means for providing a gradient magnetic field to the measurement target”);

Regarding claim 7, Kim discloses a method for measuring an ultra-low field nuclear resonance image (Kim, Para 3; “The present invention described herein generally relates to ultra-low-field nuclear magnetic resonance methods”) comprising:
applying a pre-polarizing magnetic field to pre-polarize a measurement target (Kim, Para 85; “a strong pre-polarization magnetic field Bp may be generated using pre-polarizing means 150 during a predetermined interval T_p before measurement starts. The pre-polarization magnetic field Bp may pre-polarize a measurement target 170”);
applying a measurement bias magnetic field corresponding to a proton magnetic resonance frequency of the measurement target (Kim, Para 77; “measurement bias magnetic field generating means 140 for applying a first measurement bias magnetic field Bm1 corresponding to a proton magnetic resonance frequency matching an oscillation frequency of a coherent biomagnetic field B1 generated in association with electrophysiological activity of human organs”);
applying a gradient magnetic field to the measurement target (Kim, Para 13; “the ultra-low-field nuclear magnetic resonance measuring method may further include providing a gradient magnetic field to the human body”) (Kim, Para 64; “For example, a spatial magnetic resonance frequency […] be separated by applying an external gradient magnetic field.”);
measuring a nuclear magnetic resonance signal generated from the measurement target (Kim, Para 77; “The magnetic field measuring means 160 measures a magnetic resonance signal generated from the measurement target 170”); and
obtaining a current image of the measurement target using the nuclear magnetic resonance signal (Kim, Para 56; “A distribution and connectivity of the brain waves may be directly imaged by measuring the resonant signal.”) (Kim, Para 64; “For example, a spatial magnetic resonance frequency may be separated by applying an external gradient magnetic field. Thus, a spatial distribution of brain nerve current may be imaged”).

In an analogous NMR imaging device field of endeavor Grunewald discloses applying a modulated magnetic field by providing an alternating current of a vibration frequency corresponding to a proton magnetic resonance frequency of the measurement bias magnetic field to the measurement target (Grunewald, Para 52; “transmitting one or more pulses of alternating current through NMR sensor(s) 250. The alternating current may be tuned to the Larmor frequency of hydrogen nuclei, for example, and may generate a magnetic field in a subsurface fluid 281 alternating at the Larmor frequency. The alternating magnetic field radiates into the subsurface fluid 281 and modifies the nuclear magnetization state of hydrogen atoms present in subsurface fluid 281. The transmitted alternating magnetic field perturbs the magnetization from equilibrium alignment in a static magnetic field, so that some component of the nuclear magnetization rotates into the transverse "xy" plane”);
wherein a vibration frequency of the alternating current corresponds to a vibration frequency of the measurement bias magnetic field corresponding to the proton magnetic resonance frequency of the measurement target (Grunewald, Para 52; “transmitting one or more pulses of alternating current through NMR sensor(s) 250. The alternating current […] tuned to the Larmor frequency of hydrogen nuclei, for example, and may generate a magnetic field in a subsurface fluid 281 alternating at the Larmor frequency.”).
Grunewald is interpreted as disclosing these limitations as best understood by the Examiner in view of the clarity deficiencies outlined above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include applying a modulated magnetic field by providing an alternating current of a vibration frequency corresponding to a proton magnetic resonance frequency of the measurement bias magnetic field to the measurement target; wherein a vibration frequency of the alternating current corresponds to a vibration frequency of the measurement bias magnetic field corresponding to the proton magnetic resonance frequency of the measurement target in order to get more accurate results due to improved NMR relaxation time estimates as taught by Grunewald (Grunewald, Para 7).

Regarding claim 8, Kim as modified by Grunewald above discloses all of the limitations of claim 7 as discussed above.
Kim as modified by Grunewald above further discloses a direction of the pre-polarizing magnetic field matches a direction of the measurement bias magnetic field (Kim, Para 85; “Preferably, a direction of the pre-polarization magnetic field Bp may be identical to that of the measurement bias magnetic field Bm”), and
a direction of the modulated magnetic field is perpendicular to the direction of the measurement bias magnetic field (Kim, Para 84; “The measurement bias magnetic field Bm […] formed along y direction perpendicular to the direction of the biomagnetic field (z axis)”) Kim, Para 166; “A coherent biomagnetic field […] have a component on a plane perpendicular to the first measurement bias magnetic field.”).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Grunewald as applied to claims 1 and 7 above, and further in view of Kim et al. (US20130241551, hereafter Kim ‘551).
Regarding claim 3, Kim as modified by Grunewald above discloses all of the limitations of claim 1 as discussed above.
Kim as modified by Grunewald above further discloses pre-polarizing magnetic field generation means configured to apply a pre-polarizing magnetic field to pre-polarize the measurement target (Kim, Para 85; “a strong pre-polarization magnetic field Bp may be generated using pre-polarizing means 150 during a predetermined interval T_p before measurement starts. The pre-polarization magnetic field Bp may pre-polarize a measurement target 170”).
Kim as modified by Grunewald above does not disclose an excitation magnetic field generation means configured to switch a magnetization direction of the measurement target to a direction of the measurement bias magnetic field, wherein a direction of the pre-polarizing magnetic field is perpendicular to the direction of the measurement bias magnetic field, and the excitation magnetic field rotates a direction of the magnetization in the direction of the measurement bias magnetic field.
(Kim ‘551, Para 35; “In this case, nuclear spin of protons in a measurement target are aligned in the x-axis direction to establish magnetization M. As soon as the pre-polarization magnetic field is turned off, the measurement starts. In this case, the established magnetization M rotates”),
The limitation directed “to switch a magnetization direction of the measurement target to a direction of the measurement bias magnetic field” is interpreted as a recitation of intended use of the claimed invention. A recitation of the intended use in a method claims is not given weight. See MPEP 2111.04 where the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’ (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).”
wherein a direction of the pre-polarizing magnetic field is perpendicular to a direction of the measurement bias magnetic field, and the excitation magnetic field rotates a magnetization aligned in a direction of the pre-polarizing magnetic field in the direction of the measurement bias magnetic field (Kim ‘551, Para 45; “The external measurement bias magnetic field is scanned according to a frequency of a signal desired to be measured and the orientation of [...] the pre-polarization magnetic field is switched (S170)”) (Kim ‘551, claim 3; “switching the orientation of the external measurement bias magnetic field and the pre-polarization magnetic field”).
Kim ‘551 is interpreted as disclosing these limitation in the claim as best understood by the Examiner in view of the clarity deficiencies outlined above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim as modified by Grunewald above to include providing an excitation magnetic field to switch a magnetization direction of the measurement target to a direction of the measurement bias magnetic field, wherein: a direction of the pre-polarizing magnetic field is perpendicular to a direction of the measurement bias magnetic field, and the excitation magnetic field rotates a magnetization aligned in a direction of the pre-polarizing magnetic field in the direction of the measurement bias magnetic field in order to use an accurate, safe, and non-invasive method of medical diagnosis as taught by Kim ‘551 (Kim ‘551).

Regarding claim 9, Kim as modified by Grunewald above discloses all of the limitations of claim 7 as discussed above.
Kim as modified by Grunewald above does not clearly and explicitly disclose providing an excitation magnetic field to switch a magnetization direction of the measurement target to a direction of the measurement bias magnetic field, wherein: a direction of the pre-polarizing magnetic field is perpendicular to a direction of the measurement bias magnetic field, and the excitation magnetic field rotates a magnetization aligned in a direction of the pre-polarizing magnetic field in the direction of the measurement bias magnetic field.
(Kim ‘551, Para 35; “In this case, nuclear spin of protons in a measurement target are aligned in the x-axis direction to establish magnetization M. As soon as the pre-polarization magnetic field is turned off, the measurement starts. In this case, the established magnetization M rotates”),
The limitation directed “to switch a magnetization direction of the measurement target to a direction of the measurement bias magnetic field” is interpreted as a recitation of intended use of the claimed invention. A recitation of the intended use in a method claims is not given weight. See MPEP 2111.04 where the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’ (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).”
wherein a direction of the pre-polarizing magnetic field is perpendicular to a direction of the measurement bias magnetic field, and the excitation magnetic field rotates a magnetization aligned in a direction of the pre-polarizing magnetic field in the direction of the measurement bias magnetic field (Kim ‘551, Para 45; “The external measurement bias magnetic field is scanned according to a frequency of a signal desired to be measured and the orientation of [...] the pre-polarization magnetic field is switched (S170)”) (Kim ‘551, claim 3; “switching the orientation of the external measurement bias magnetic field and the pre-polarization magnetic field”).
Kim ‘551 is interpreted as disclosing these limitation in the claim as best understood by the Examiner in view of the clarity deficiencies outlined above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim as modified by Grunewald above to include providing an excitation magnetic field to switch a magnetization direction of the measurement target to a direction of the measurement bias magnetic field, wherein: a direction of the pre-polarizing magnetic field is perpendicular to a direction of the measurement bias magnetic field, and the excitation magnetic field rotates a magnetization aligned in a direction of the pre-polarizing magnetic field in the direction of the measurement bias magnetic field in order to use an accurate, safe, and non-invasive method of medical diagnosis as taught by Kim ‘551 (Kim ‘551).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Grunewald, and Kim ‘551 as applied to claims 3 and 9 above, and further in view of Shim et al. (Shim et al., "Strong pulsed excitations using circularly polarized fields for ultra-low field NMR" Journal of Magnetic Resonance 239 (2014) 87–90, hereafter Shim).
Regarding claim 4, Kim as modified by Grunewald and Kim ’551 above discloses all of the limitations of claim 3 as discussed above.
Kim as modified by Grunewald and Kim ’551 above does not disclose wherein the excitation magnetic field is a circularly polarized excitation magnetic field.
(Shim, Pg 87, Col 2, Para 1; “In the present study, however, we take an entirely different approach, i.e. the generation of the resonant co-rotating field alone without the counter-rotating component by using two orthogonal coils. This can never be achieved with conventional single coils. The resulting field will, therefore, have a circular polarization.”) (Shim, Title; “Strong pulsed excitations using circularly polarized fields for ultra-low field NMR”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim as modified by Grunewald and Kim ’551 above wherein the excitation magnetic field is a circularly polarized excitation magnetic field in order to increase accuracy due to coherent and precise controls of the nuclear spins (Shim, Pg 87, Col 2, Para 1).

Regarding claim 11, Kim as modified by Grunewald and Kim ’551 above discloses all of the limitations of claim 9 as discussed above.
Kim as modified by Grunewald and Kim ’551 above does not disclose wherein the excitation magnetic field is a circularly polarized excitation magnetic field.
In an analogous ultra-low field NMR field of endeavor Shim discloses wherein an excitation magnetic field is a circularly polarized excitation magnetic field  (Shim, Pg 87, Col 2, Para 1; “In the present study, however, we take an entirely different approach, i.e. the generation of the resonant co-rotating field alone without the counter-rotating component by using two orthogonal coils. This can never be achieved with conventional single coils. The resulting field will, therefore, have a circular polarization.”) (Shim, Title; “Strong pulsed excitations using circularly polarized fields for ultra-low field NMR”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim as modified by Grunewald and Kim ’551 above wherein the excitation magnetic field is a circularly polarized excitation magnetic field in order to increase accuracy due to coherent and precise controls of the nuclear spins (Shim, Pg 87, Col 2, Para 1).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Grunewald as applied to claims 1 and 7 above, and further in view of Kim et al. (US20130241551, hereafter Kim ‘551) and Zotev et al. (Zotev et al., SQUID-based instrumentation for ultralow-field MRI, Supercond. Sci. Technol. 20 (2007) S367–S373, hereafter Zotev).
Regarding claim 5, Kim as modified by Grunewald above discloses all of the limitations of claim 1 as discussed above.
Kim as modified by Grunewald above further discloses pre-polarizing magnetic field generation means configured to apply a pre-polarizing magnetic field to pre-polarize the measurement target (Kim, Para 85; “a strong pre-polarization magnetic field Bp may be generated using pre-polarizing means 150 during a predetermined interval T_p before measurement starts. The pre-polarization magnetic field Bp may pre-polarize a measurement target 170”).

In an analogous ultra-low-field nuclear-magnetic-resonance field of endeavor Kim ‘551 discloses wherein a magnetization direction of the measurement target is aligned in the direction of the measurement bias magnetic field by reducing a magnitude of the pre-polarizing magnetic field through an adiabatic process while the measurement bias magnetic field is applied (Kim ‘551, Para 35; “In this case, nuclear spin of protons in a measurement target are aligned in the x-axis direction to establish magnetization M. As soon as the pre-polarization magnetic field is turned off, the measurement starts. In this case, the established magnetization M rotates”).
Kim ‘551 is interpreted as disclosing these limitation in the claim as best understood by the Examiner in view of the clarity deficiencies outlined above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim as modified by Grunewald above discloses wherein a magnetization direction of the measurement target is aligned in the direction of the measurement bias magnetic field by reducing a magnitude of the pre-polarizing magnetic field through an adiabatic process while the measurement bias magnetic field is applied in order to use an accurate, safe, and non-invasive method of medical diagnosis as taught by Kim ‘551 (Kim ‘551).
(Zotev, Pg 369, Col 2, Para 3; " The pre-polarizing field is then turned off rapidly, and the measurement field Bm is applied perpendicular to the direction of Bp.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim as modified by Grunewald and Kim’551 above wherein a direction of the pre-polarizing magnetic field is perpendicular to the direction of the measurement bias magnetic field in order increase the imaging speed as taught by Zotev (Zotev, Pg 369, Col 2, Para 3).

Regarding claim 10, Kim as modified by Grunewald above discloses all of the limitations of claim 7 as discussed above.
Kim as modified by Grunewald above does not disclose wherein a direction of the pre-polarizing magnetic field is perpendicular to the direction of the measurement bias magnetic field, and a magnetization direction of the measurement target is aligned in the direction of the measurement bias magnetic field by reducing a magnitude of the pre-polarizing magnetic field through an adiabatic process while the measurement bias magnetic field is applied.
In an analogous ultra-low-field nuclear-magnetic-resonance field of endeavor Kim ‘551 discloses wherein a magnetization direction of the measurement target is aligned in the direction of the measurement bias magnetic field by reducing a magnitude of the pre-polarizing magnetic field through an adiabatic process while the measurement bias (Kim ‘551, Para 35; “In this case, nuclear spin of protons in a measurement target are aligned in the x-axis direction to establish magnetization M. As soon as the pre-polarization magnetic field is turned off, the measurement starts. In this case, the established magnetization M rotates”).
Kim ‘551 is interpreted as disclosing these limitation in the claim as best understood by the Examiner in view of the clarity deficiencies outlined above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim as modified by Grunewald above discloses wherein a magnetization direction of the measurement target is aligned in the direction of the measurement bias magnetic field by reducing a magnitude of the pre-polarizing magnetic field through an adiabatic process while the measurement bias magnetic field is applied in order to use an accurate, safe, and non-invasive method of medical diagnosis as taught by Kim ‘551 (Kim ‘551).
In an analogous ultra-low-field nuclear-magnetic-resonance field of endeavor Zotev discloses wherein a direction of the pre-polarizing magnetic field is perpendicular to the direction of the measurement bias magnetic field (Zotev, Pg 369, Col 2, Para 3; " The pre-polarizing field is then turned off rapidly, and the measurement field Bm is applied perpendicular to the direction of Bp.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim as modified by Grunewald and Kim’551 above wherein a direction of the pre-polarizing magnetic field is perpendicular to the direction of the measurement bias magnetic field in order increase the imaging speed as taught by Zotev (Zotev, Pg 369, Col 2, Para 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916.  The examiner can normally be reached on Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (408)918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793